Title: To James Madison from Nathaniel S. and Washington Peirce, 3 September 1802
From: Peirce, Nathaniel S.,Peirce, Washington
To: Madison, James


Letter not found. 3 September 1802, New Hampshire. Mentioned in Daniel Brent to N. S. and W. Peirce, 13 Sept. 1802 (DNA: RG 59, DL, vol. 14), as an inquiry about payment for printing the acts of the first session of the Seventh Congress. Brent replied that “your publication of them was made without authority from this department entitling you to any compensation from the Government for the work; unless in its progress you shall have become the owners of one of the papers officially made use of,” in which case payment would be “50 cents pr. page for 189 pages.” The Peirces had purchased the Portsmouth N.H. Gazette in February 1802 (Brigham, History and Bibliography of American Newspapers, 1:473; see also Woodbury Langdon to JM, 6 Feb. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:449).
